Citation Nr: 0812423	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for eczema.

2.  Entitlement to service connection for a respiratory 
disability, including as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disability, 
including as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1983 to April 1987 
and from January 1991 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for a 
respiratory disability, sleep disturbance, residuals of a 
right foot fracture, and nasal polyps.  The October 2004 
rating decision also granted the veteran service connection 
for eczema, and assigned a noncompensable disability 
evaluation, effective January 29, 2004.

In his March 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The Board hearing was scheduled, but the veteran 
failed to report as scheduled.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2007).

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
claim of entitlement to an increased initial disability 
evaluation for eczema and his claim of entitlement to service 
connection for a right foot disability.  So, regrettably, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.




FINDINGS OF FACT

1.  Competent clinical evidence of record establishes that a 
respiratory disability was initially demonstrated years after 
service and has not been shown to be etiologically related to 
the veteran's service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran has a sleep disability which is 
causally or etiologically related to his service in the 
military.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's sinus disability is causally or 
etiologically related to his service in the military.  


CONCLUSIONS OF LAW

1.  A respiratory disability, to include as due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 
1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2007).

2.  A sleep disability, to include as due to undiagnosed 
illness, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 
1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2007).

3.  The veteran's sinus disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2004, June 2004, and August 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims for service connection, no 
disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided after the issuance of initial, appropriate VCAA 
notices.  As such, there was no defect with respect to timing 
of the VCAA notices.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and private medical records.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1137; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and, by history, physical, examination, or laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Respiratory and Sleep Disabilities

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for respiratory and 
sleep disabilities, including as due to an undiagnosed 
illness, so these claims must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records do not show that the 
veteran complained of or was treated for sleep or respiratory 
disorders during his military service.  While the Board 
acknowledges that the veteran complained of insomnia in 1980, 
this was found to be due to depression, for which the veteran 
was treated.  Moreover, the Board also acknowledges that the 
veteran was treated for an upper respiratory infection in 
February 1991, which was likewise resolved with treatment.  
In this regard, the Board points out that the veteran's 
December 1985, March 1988, May 1989, and September 1991 
examination reports indicate that the veteran's respiratory, 
neurological, and psychological clinical evaluations were 
completely normal, as were the clinical evaluations of his 
endocrine and vascular systems.  Likewise, in a May 1989 
report of medical history, the veteran denied that he had 
experienced asthma, shortness of breath, chronic colds, 
difficulty sleeping, or nervous trouble.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
any problems, as he is now alleging, then he would have at 
least mentioned this during the military examinations.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the veteran received 
treatment for any respiratory or sleep problems until August 
2000, nearly a decade after his discharge from the military 
in March 1991.  The veteran's respiratory complaints were 
diagnosed as possible asthmatic bronchitis at that time.  

More significantly, none of the veteran's medical providers 
related his respiratory complaints to his military service, 
including his service in Southwest Asia.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In fact, neither the August 2004 general medical VA 
examination report, nor the veteran's September 2004 mental 
disorders VA examination attribute the veteran's current 
respiratory and sleep complaints to his military service.  
The August 2004 VA examiner found that the veteran had 
shortness of breath, based on the veteran's complaints, but 
did not find a relationship to service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence).  More 
significantly, the September 2004 VA examiner attributed the 
veteran's current sleep difficulties to depression and 
anxiety related to the veteran's recent occupational issues.  
Similarly, neither VA examiner found that these complaints 
were due to an undiagnosed illness.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disorders during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"); citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Moreover, shortness of breath and insomnia are known clinical 
diagnoses.  Thus, the veteran is not shown to have any 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Consequently, service connection for these 
disorders as the result of an undiagnosed illness must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As such, the only evidence suggesting the veteran has a 
respiratory disability and a sleep disability related to his 
service in the military comes from him, personally.  As a 
layperson, he simply does not have the necessary medical 
training and/or expertise to make a diagnosis or determine 
the cause of these conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against his claims, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Sinus Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a sinus disability, 
and so this claim must be denied.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
veteran's current sinus disability was incurred during or as 
a result of his military service.  The veteran's service 
medical records do not show that the veteran complained of or 
was treated for sinus complaints during his military service.  
The veteran also denied experiencing sinusitis, hay fever, 
headaches, or problems with his ears, nose, or throat.  
Moreover, his military medical examination reports, dated 
December 1985, March 1988, May 1989, and September 1991 
indicate that the veteran had normal clinical evaluations of 
his nose and sinuses.  These findings constitute significant 
probative evidence and are afforded much weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  If the veteran indeed had any 
problems at his discharge from service, as he is now 
alleging, then he would have at least mentioned this during 
his military examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the veteran was first 
diagnosed with a sinus disability in 1997.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

More significantly, none of the veteran's various private 
treatment records indicate that the veteran's sinus 
disability was in any way related to his military service.  
Likewise, the August 2004 VA examiner did not attribute the 
veteran's current nasal polyps with maxillary and ethmoid 
sinusitis to his military service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"); 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As such, the only evidence indicating that the veteran's 
sinus disability is in any way related to his service in the 
military comes from him personally.  As a layman, the veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a respiratory disability, including as 
due to an undiagnosed illness, is denied.

Service connection for a sleep disability, including as due 
to an undiagnosed illness, is denied.

The claim for service connection of a sinus disability is 
denied.



	(CONTINUED ON NEXT PAGE)

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to an increased disability evaluation for eczema.

Although the veteran was provided with some of the 
regulations implementing the VCAA, as well as several of the 
regulations governing a claim for an increased disability 
rating for his service-connected eczema in the April 2005 
statement of the case (SOC), that effort is insufficient 
under current case law.  In particular, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), found that proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  In 
addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

More recently, during the pendency of this appeal, the Court 
issued Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 (Jan. 30, 2008), which held that, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  However, the record does not 
reflect that the appellant has been provided such notice 
regarding his claim for an increased disability evaluation 
for his service-connected eczema.

In view of the foregoing, the Board finds that this claim 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

The veteran was afforded a VA examination in connection with 
his eczema in August 2004.  A copy of the examination report 
is in his claims file.  However, the report of that 
evaluation does not provide the objective clinical findings 
necessary to properly evaluate the current severity of his 
service-connected eczema under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7805 (2007).  Additionally, he and his 
representative allege that his symptoms are worse than that 
evaluation.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  See, e.g., Snuffer v. Gober, 10 
Vet. App. 400 (1997).

In particular, the veteran, in various written statements, 
complains that his eczema is widespread, including a 6 inch 
by 16 inch area on his chest and abdomen.  He also asserted 
that his symptoms persist, despite use of medication.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As such, in 
order to effectively evaluate the veteran's service-connected 
disability, more recent objective characterizations of the 
condition and its associated symptomatology are required.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  Therefore, an additional VA examination to 
obtain more current findings in this regard would be useful 
in evaluating the appeal.  

While the Board acknowledges that the veteran was provided 
with a VA examination regarding the veteran's claim for 
service connection of residuals of a right foot fracture in 
August 2004, the Board notes that the examination report is 
unclear as to whether the veteran's current right foot 
strain, as diagnosed at the examination is related to his 
service.  In this regard, the Board points out that the 
veteran was treated for a right ankle fracture and a right 
foot injury during service, including a right foot strain, 
but that the VA examiner did not provide an opinion as to the 
etiology of the veteran's current right foot disability. 
Consequently, additional clinical evaluation is needed to 
resolve this medical issue.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to the issue of entitlement to an 
increased disability evaluation for 
eczema.  The letter must:  (a) inform him 
of the information and evidence that is 
necessary to substantiate his claim for 
an increased rating; (b) inform him of 
the information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

Specifically, the appellant and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim 
for an increased disability evaluation, 
consistent with Vazquez-Flores v. Peake, 
as well as provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if an increased rating is 
awarded, consistent with Dingess/Hartman.

2.  Schedule the veteran for a VA 
dermatology examination to ascertain the 
current severity and manifestations of 
his service-connected eczema.  Conduct 
all testing and evaluation needed to 
make this determination.  

The examiner should, if possible, 
indicate what specific symptoms 
are attributable to the service-
connected eczema, as opposed to symptoms 
referable to any nonservice-connected 
disability (whether mental and/or 
physical) or other service-connected 
disability.  The examiner should 
specifically indicate whether there is 
objective evidence of disfigurement, the 
amount of exposure of the entire body, 
and the amount of exposed areas 
affected, as well as the duration of 
systemic or topical therapies.  If it is 
not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his right foot 
disability, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the veteran's pertinent medical 
history, including a copy of this remand, 
the veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If the claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claims to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


